Appeal by plaintiff from an order of the Special Term, Albany county, denying plaintiff’s motion for summary judgment under rule 113 of the Buies of Civil Practice. The action is brought to foreclose a mortgage an real property. The answer of the respondent Anna Finlde alleges as a defense and counterclaim that on dates subsequent to the delivery of the bond and mortgage, she became the owner of the said property, by a tax deed from the city of Bensselaer, and that the proceedings relative to the tax sale and deed were due and regular, thereby vesting the fee in respondent to the exclusion of plaintiff and all persons claiming under the defendants Feltg, the owners of the property against which the tax wag levied and assessed, There is thus raised an issue of fact as to the tax sale and deed, and the effect thereof. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Bhodes, Crapser, Bliss and Heffernan, JJ.